Citation Nr: 1821167	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of gallbladder removal.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1991 to November 2011.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a videoconference Board hearing in January 2015 before the undersigned.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination for gall bladder and pancreas conditions in February 2012, in which it was noted that, in addition to the Veteran's diagnoses of a 2003 service-connected gall bladder removal and a repair of the common bile duct injury during the gall bladder removal, the Veteran had a repeat surgery in 2008 to repair the bile duct injury due to "afferent loop syndrome."  After the second surgery, the Veteran improved, but reportedly developed acute hepatitis, the type of which he does not know.  

At his Board hearing, the Veteran testified that in March 2012, he was hospitalized in Baton Rouge General Hospital with acute symptoms of abdominal pain, diarrhea, vomiting, and loss of fluids.  He further testified that he was diagnosed with afferent loop syndrome and informed that he had had a major flare up.  

The Veteran has reportedly been seeing his primary care physician, who in turn has referred him to a specialist, who is also treating the Veteran for hepatitis C.  Additionally, the Veteran testified that in January 2015 he underwent an operation at the Ochsner Care Clinic in Baton Rouge for the removal of his appendix.  (It is unclear whether hepatitis or the appendix removal are related to or residual of the gallbladder removal, but that matter will be clarified as a result of action below.)

As no private treatment records or hospital records pertaining to the above have been associated with the claims file and as there appear to be indications in the record of persistent, recurrent and possibly worsening symptoms of the residuals of the Veteran's gall bladder removal, the issue must be remanded to obtain the above records, as well as provide a VA examination to produce findings of the current severity of his disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for residuals of gallbladder removal, to include afferent loop syndrome, hepatitis of any type and appendix removal, at any VA facility and by any private treatment provider.    

Further request from the Veteran and/or his representative information on his hospitalization at Baton Rouge General Hospital; private treatment provided under the Veteran's "TRICARE" insurance options, to include "Prime" and "Standard," to include treatment by Dr. Hudspeth; treatment at Ochsner Care Clinic in Baton Rouge, to include treatment by Dr. Kim; and any treatment pertaining to his disorder prior to TRICARE coverage. 

Obtain any records of the above treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran and/or his representative should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty to produce findings for residuals of gallbladder removal, to include afferent loop syndrome, hepatitis of any type and appendix removal.  (The examiner is requested to provide an opinion as to whether any hepatitis found, or the removal of the appendix were caused by, aggravated by, or constitute a residual symptom of the gallbladder removal.)

The examination should provide findings and diagnoses as to the nature, current severity and extent of the Veteran's disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  The examiner should detail all findings.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the examiner should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's residuals of gallbladder removal, to include afferent loop syndrome, including the Veteran's January 2015 Board hearing testimony, his lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.  Findings should be reconciled with other records on file to the extent possible.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

